Citation Nr: 0818746	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture to the left radius with degenerative 
joint disease. 

2.	Entitlement to a rating in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1974 until July 
1978.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by VA.  38 U.S.C.A. § 5103A.  This 
duty to assist includes the requirement that VA afford the 
claimant a clinical examination where appropriate, and make 
reasonable efforts to acquire relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  
Following a review of the claims file, the Board finds that 
further development is required under the VCAA regarding the 
veteran's claims.  

The record indicates that the veteran was last afforded a VA 
examination of his service-connected residuals of a fracture 
to the left radius with degenerative joint disease in May 
2005.  The Board notes that this examination is roughly three 
years old.  More importantly, the veteran underwent surgery 
for carpel tunnel syndrome in May 2007, wherein a volar 
splint was placed in the veteran's left hand.  The record is 
then devoid of any treatment records or evaluations of the 
veteran's condition following the procedure, save notes 
indicating the removal of the splint and sutures.  Based on 
the foregoing, the Board finds that a contemporaneous VA 
examination is necessary to evaluate the current level of 
severity of the veteran's residuals of a fracture to the left 
radius with degenerative joint disease.  38 U.S.C.A. § 
5103A(d).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  


The Board also notes that further development is required 
under the VCAA regarding the veteran's claim for an increased 
rating for chronic obstructive pulmonary disease.  
Specifically, in April 2005, the veteran submitted a VA Form 
21-4142, authorizing the release of medical information to VA 
by the Duane Waters Hospital.  The veteran identifies this 
hospital as the main hospital for the Michigan Department of 
Corrections and where the veteran's medical records for the 
years of his incarceration are located.  The veteran 
specifically indicated that while incarcerated he was treated 
for breathing and lung disabilities through February 2005, 
which is within the period on appeal.  However, the record 
does not reflect that the medical evidence identified has 
been requested by VA.  As this evidence may assist the 
veteran in substantiating his claim, the Board finds that a 
reasonable effort should be made to obtain it.  See 
38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that he 
provide any more contemporaneous treatment 
records for his residuals of a fracture to 
the left radius with degenerative joint 
disease.  If these reports are not in the 
veteran's possession, the veteran should 
provide the dates and places of treatment 
on provided VA Forms 21-4142, Authorization 
and Consent to Release Information.  After 
securing any necessary authorization or 
medical releases, request and associate 
with the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified.  

2.	After associating any evidence received 
in response to the above request to the 
claims folder, schedule the veteran for a 
VA examination to determine the current 
nature and extent of his service-connected 
residuals of a fracture to the left radius 
with degenerative joint disease.  All 
necessary tests and studies should be 
conducted.  All pertinent symptoms should 
be described in full.  The claims folder 
should be reviewed in conjunction with such 
evaluation, and the examination report 
should clearly indicate that such review 
was performed.  All opinions expressed 
should be accompanied by complete 
rationales.

3.	Contact the veteran and request that he 
provide all pertinent evidence regarding 
treatments and/or examinations at the Duane 
Waters Hospital in Jackson, Michigan, for 
chronic obstructive pulmonary disease, or 
any symptoms reasonably attributable 
thereto, including lung and breathing 
complaints.  If these reports are not in 
the veteran's possession, the veteran 
should provide the dates and places of 
treatment on provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  After securing any necessary 
authorization or medical releases, request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified.  

4.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  If the benefits sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



